--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.32
 
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is entered into as of August
17, 2009 by and among MTS ACQUISITION COMPANY, INC., a California corporation
(“Purchaser”), GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation
(“Parent Co.”), GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Delaware corporation
(“Seller”) and GEM MOBILE TREATMENT SERVICES, INC., a California corporation
(the “Company”).  Purchaser, Parent Co., Seller and the Company are referred to
herein collectively as the “Parties” and each as a “Party.”
 
RECITALS
 
A.           Seller desires to sell Seller’s shares of Common Stock in the
Company to Purchaser and Purchaser desires to purchase such shares from Seller.
 
B.           Parent Co., Seller, Purchaser and the Company want to enter into
other arrangements in connection with the aforementioned stock sale.
 
C.           John Beale (“Beale”) and Paul Anderson (“Anderson”) are officers of
the Company and have been involved in its day to day operations since as early
as March 2006, and Anderson was one of the previous owners of the Company prior
to a transaction in 2006 in which the Company was purchased by the Seller.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties hereby agree as follows:
 
1.             Definitions.
 
1.1           Defined Terms.  For all purposes of this Agreement, the following
terms shall have the respective meanings set forth in this Section 1 (such
definitions to be equally applicable to both the singular and plural forms of
the terms herein defined):
 
(a)           “Code” means the Internal Revenue Code of 1986, as amended or
superseded through the date hereof.
 
(b)           “Indebtedness” means with respect to a Person (i) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (ii) all indebtedness
for the deferred purchase price of property or services, and (iii) all
obligations of such Person on or with respect to then outstanding letters of
credit, bankers’ acceptances and other extensions of credit whether or not
representing obligations for borrowed money.
 
1

--------------------------------------------------------------------------------


 
(c)           “Person” means any individual, corporation, partnership, limited
liability company, limited liability partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental authority or other entity.
 
                    1.2           Other Terms.  Each of the following terms
shall have the meaning ascribed to them in the Section of this Agreement set
forth opposite it:
 
19th Hole
4.8
Action
4.14 
Affiliate
4.7(j)
Agreement
Preamble
Anderson
Recital C
Back Nine
2.2(b)
Balance Sheet Date
4.6(a) 
Beale
Recital C
Benefit Plans
4.15(a)
Cap Amount
7.3(b)
Cash Equivalents
2.5
Claim Notice
7.4(a) 
Claims Period
7.1(b) 
Closing and Closing Date
3.1
Closing Date Payment
2.1
Collateral Agreement
2.1
Company
Preamble
Contracts
4.19(a) 
Credit Agreement
3.3
CVC
2.2(a)
Damages
7.2(a) 
Deductible Amount
7.3(a) 
due inquiry
4

 
2

--------------------------------------------------------------------------------


 
Environmental Laws
4.23(b) 
ERISA
4.15(a) 
Excluded Claims
7.1(b) 
Financial Statements
4.6(a) 
GAAP
4.6(a)
Governmental Entity
4.14 
Gross Sales
2.2(b)
Hazardous Material
4.23(c)
Indemnifiable Claim
7.4(a) 
Indemnified Party
7.4(a) 
Indemnifying Party
7.4(a) 
Intellectual Property Rights
4.11
June 30, 2009 Balance Sheet
4.6(a)
Legal Requirement
4.4 
Liens
2.1
Material Adverse Effect
4.7(g)
Note
2.1
Ordinary Course
4.6(b)
Organizational Documents
4.4
Parent Co.
Preamble
Parent Collateral Agreement
3.4
Party and Parties
Preamble
Permits
4.16(a)
Policies
4.12
Proprietary Information
4.11
Purchase Price
2.3
Purchaser
Preamble
Purchaser Indemnitees
7.2(a) 

 
3

--------------------------------------------------------------------------------


 
Purchaser’s Disclosure Schedule
5
Real Property
4.8
Release
4.23(d) 
Royalty Payments
2.2(a)
Royalty Period
2.2(a)
Second Note
3.3
Securities Act
5.5
Seller
Preamble
Seller’s Disclosure Schedule
4
Seller’s Knowledge
4
Seller Post-Closing Payments
3.2
Shares
2.1
Special Claim
7.4(b) 
Tangible Assets
2.4
Tax Returns
4.25(a) 
Taxes
4.25(a) 
Termination Date
7.1(b) 

 
 2.           Purchase and Sale of Shares at the Closing.  
 
2.1           Promissory Note.  Subject to the terms and the satisfaction of the
conditions set forth in Section 3 of this Agreement, at the Closing, (i) Seller
shall sell and deliver to Purchaser, free and clear of any Liens (other than the
security interest granted by Purchaser pursuant to the Collateral Agreement in
the form attached hereto as Exhibit A (the “Collateral Agreement”)), the
1,000,000 shares of the Company’s Common Stock (the “Shares”) owned by Seller;
and (ii) Purchaser shall deliver to Seller a secured promissory note in the
principal amount of $5,600,000.00 in the form attached hereto as Exhibit B (the
“Note”) (the “Closing Date Payment”).  As used in this Agreement, “Liens” means
any and all mortgages, claims, encumbrances, retention rights, charges,
assessments, levies, easements, limitations, claims, restrictions, pledges,
security interests or impositions of any kind.
 
4

--------------------------------------------------------------------------------


 
2.2           Royalty Payments.
 
(a)           Purchaser will pay or cause the Company to pay Seller, as
additional consideration for the Shares, a royalty equal to two percent (2%) of
monthly Gross Sales (as defined below) for each month beginning in January 2010
and ending in December 2012 (the “Royalty Period” and any and all payments owed
pursuant to this Section 2.2(a) are referred to herein as the “Royalty
Payments”); provided, however, that $1,000,000.00 is the minimum total Royalty
Payments and $2,000,000.00 is the maximum total Royalty Payments. On or before
the 20th day of each month beginning in February 2010 and continuing through
January 2013, Purchaser will calculate the Gross Sales for the immediately
preceding month and pay two percent (2%) of the Gross Sales for that month to
Seller.  If at any time during the Royalty Period $2,000,000.00 in total Royalty
Payments have been paid to Seller, Purchaser will owe no further Royalty
Payments to Seller.  If by January 20, 2013 Seller has not received at least
$1,000,000.00 in total Royalty Payments, Purchaser will, on or before March 31,
2013, pay to Seller the difference between $1,000,000.00 and the amount of total
Royalty Payments previously paid by Purchaser to Seller.  Notwithstanding the
foregoing or any other provision of this Agreement, the following exceptions
regarding Royalty Payments apply: (i) if the total royalties paid to Seller for
the months of January through December 2010 or any portion thereof exceed
$500,000.00, Purchaser may defer any and all royalties in excess of $500,000.00
owed pursuant to this Section 2.2(a) and such deferred amount must be paid to
Seller on or before January 20, 2011 unless the maximum total royalty is reduced
to $500,000.00 pursuant to the following exception; and (ii) if Purchaser pays
in full both the Note and the Second Note (and informs CVC California, LLC, a
Delaware limited liability company (“CVC”) to terminate the revolving line of
credit pursuant to which the Second Note was issued) on or before December 31,
2010, the maximum total Royalty Payments owed pursuant to this Section 2.2(a)
will be reduced to $500,000.00 (provided, however, that in order for the maximum
total Royalty Payments to be reduced to $500,000.00, Purchaser must also pay
Seller (within five (5) business days after paying the Note in full) an amount
equal to $500,0000 minus the total Royalty Payments paid to Seller prior to the
time when the Note and the Second Note are paid in full).  If at any time
Purchaser (or the Company at Purchaser’s direction) has paid more than the
maximum total Royalty Payments owed to Seller pursuant to this Agreement,
Purchaser will give written notice of such overpayment to Seller and Seller will
refund the entire overpayment to Purchaser (or to the Company at Back Nine’s
direction) within 30 days after receiving such notice.
 
(b)           As used in this Agreement, the term “Gross Sales” means the
revenue actually billed by the Company for any and all services provided or
products, equipment or parts sold by the Company, the Purchaser, Back Nine, LLC,
a California limited liability company (“Back Nine”) or any of their respective
affiliates, subsidiaries or successors (excluding any payments made by the
Company to Back Nine pursuant to any equipment leases between Back Nine and the
Company); provided, however, that Royalty Payments with respect to Gross Sales
not collected will be deferred until such Gross Sales are collected and upon
collection thereof will be paid to Seller.  Notwithstanding any other provision
of this Section 2.2, if the Company at any time pays a refund on any portion of
collected Gross Sales on which it previously made a Royalty Payment, the Company
may make a corresponding reduction in one or more subsequent Royalty Payments in
order to offset the Royalty Payment previously made on the refunded
amount.  Upon reasonable notice to Back Nine, during normal business hours and
no more frequently than twice each calendar year, Seller will be entitled to
audit (at its own expense) the Gross Sales and the calculation of any Royalty
Payments.  Seller agrees that, pursuant to an agreement that Seller either has
or will enter into with CVC, any and all Royalty Payments owed pursuant to this
Section 2.2 are to be paid to CVC until if and when CVC instructs Back Nine in
writing to do otherwise.
 
5

--------------------------------------------------------------------------------


 
2.3           Purchase Price.  The Parties hereby acknowledge and agree that the
Closing Date Payment and the obligation to pay the Royalty Payments (as such
amounts may be adjusted pursuant to the terms of this Agreement, the “Purchase
Price”) shall constitute the full consideration for the Shares.
 
2.4           Tangible Assets.  Attached hereto as Schedule 2.4 is a list of the
Company’s owned equipment, machinery, vehicles, furniture, equipment and other
fixed assets (the “Tangible Assets”).
 
2.5           Cash and Accounts Receivable.  Any and all existing cash, Cash
Equivalents (as “Cash Equivalents” is defined in the Credit Agreement other than
part (f) of that definition) and accounts receivable of the Company related to
any services performed or products sold by the Company on or after July 20, 2009
will not be transferred out of the Company prior to the Closing and will remain
in the Company through the Closing Date.  Seller will be entitled to receive and
retain any and all cash, cash equivalents and accounts receivable of the Company
related to any services performed or products sold by the Company on or before
July 19, 2009.  Attached hereto as Schedule 2.5 is a list of all the accounts
receivable of the Company that the Company, following the Closing, is entitled
to receive and retain pursuant to this Section 2.5; any and all accounts
receivable of the Company not listed on Schedule 2.5 as an account receivable
that is to be retained, in full or in part, by the Company will be retained by
the Seller.  Following the Closing, the Seller, Parent Co. and the Company will
cooperate with one another and each use commercially reasonable efforts in an
effort to ensure that all accounts receivable of the Company (including accounts
receivable retained by Seller) are properly and fairly collected and that funds
received as payment on accounts receivable of the Company (including accounts
receivable retained by Seller) are properly allocated and distributed pursuant
to this Section 2.5.
 
 3.           Closing.
 
                    3.1           Closing Date.  The purchase and sale of the
Shares in exchange for the Purchase Price will be consummated at a closing (the
“Closing”) held at the Law Office of Matt Sumrow, 4695 MacArthur Court, Suite
310, Newport Beach, California 92660 on August 17, 2009 at 10:00 a.m. (the
“Closing Date”), simultaneously with the Parties signing and delivering signed
counterparts of this Agreement.
 
6

--------------------------------------------------------------------------------


 
3.2           Payment of Certain Liabilities.  As a condition precedent to
Purchaser purchasing the Shares and the Closing of the transaction contemplated
herein, the Company must pay in full all the liabilities listed on Schedule 3.2
prior to the Closing (other than those liabilities specifically identified on
Schedule 3.2 as to be paid by the Seller in full no later than thirty calendar
days after the Closing Date, with such post closing payments referred to herein
collectively as the “Seller Post-Closing Payments”).   Seller agrees to pay (or
have Parent Co. pay in lieu of Seller) all the Seller Post-Closing Payments in
full no later than thirty calendar days after the Closing Date.
 
3.3           Line of Credit.  As an inducement for Purchaser to purchase the
Shares and enter into the Collateral Agreement, Seller will: (i) provide
Purchaser a line of credit in the amount of $700,000.00 and evidenced by a
revolving credit agreement between Purchaser and Seller in the form attached
hereto as Exhibit C (the “Credit Agreement”).  The amounts owed by Purchaser
pursuant to the Credit Agreement will be further evidenced by a secured
promissory note made by Purchaser in the form attached hereto as Exhibit D (the
“Second Note”).
 
3.4           Parent Collateral Agreement.  As a further inducement for
Purchaser to purchase the Shares and enter into the Collateral Agreement, Parent
Co. will grant a security interest in all of its assets to Purchaser pursuant to
the form of Collateral Agreement attached hereto as Exhibit E (the “Parent
Collateral Agreement”).
 
3.5           Release of Liens by CVC.  As a condition precedent to the Closing,
CVC will, at or prior to the Closing, release any and all Liens it has in the
Shares or any assets of the Company (with such Liens to be replaced by the
security interest granted by Purchaser pursuant to the Collateral Agreement).
 
                    3.6           Deliveries at Actual Closing.  The Closing
shall be subject to the following Persons delivering or causing to be delivered
the following:
 
(a)           Seller shall deliver to Purchaser one or more certificates
representing the Shares together with appropriate stock powers.
 
(b)           [Intentionally Deleted.]
 
(c)           Seller shall deliver to Purchaser a copy of the Credit Agreement
signed by Seller.
 
(d)           Parent Co. shall deliver to Purchaser a copy of the Parent
Collateral Agreement signed by Parent Co.
 
7

--------------------------------------------------------------------------------


 
(e)           The Company shall have delivered to Purchaser copies of all
consents and approvals (including, but not limited to, regulatory approvals and
Board Resolutions) required to be obtained by Seller and the Company in
connection with the consummation of the transactions contemplated hereunder,
which are listed in Schedule 3.6(e).
 
(f)           Purchaser shall deliver to Seller the signed Note, the signed
Second Note and copies of the Credit Agreement, Collateral Agreement and Parent
Collateral Agreement signed by Purchaser.
 
(g)           Purchaser shall have received certificates of Good Standing with
respect to the Company issued by the office of the Secretary of State of the
State of California, dated as of a date no more than ten (10) days prior to the
Closing Date.
 
(h)           Purchaser shall have received a certificate, duly executed by the
Secretary of the Company and dated as of the Closing Date, certifying the names
and specimen signatures of officers of the Company authorized to sign this
Agreement, and such other documents as are contemplated by this Agreement on
behalf of the Company and certifying that attached thereto are true and correct
copies of: (i) the Company’s Articles of Incorporation, as amended, (ii) the
Company’s Bylaws, as amended and (iii) resolutions duly adopted by the Board of
Directors of the Company and the Company’s sole shareholder approving this
Agreement and the consummation of the transactions contemplated hereby (and that
such resolutions have not been rescinded, amended or modified).
 
(i)           Purchaser shall have received a certificate, duly executed by the
Secretary of Seller and dated as of the Closing Date, certifying the names and
specimen signatures of officers of Seller authorized to sign this Agreement, and
such other documents as are contemplated by this Agreement on behalf of Seller
and certifying that attached thereto are true and correct copies of: (i)
Seller’s Certificate of Incorporation, as amended, (ii) Seller’s Bylaws, as
amended and (iii) resolutions duly adopted by the Board of Directors of Seller
approving this Agreement and the consummation of the transactions contemplated
hereby (and that such resolutions have not been rescinded, amended or modified).
 
(j)           Purchaser shall have received a certificate, duly executed by the
Secretary of Parent Co. and dated as of the Closing Date, certifying the names
and specimen signatures of officers of Parent Co. authorized to sign this
Agreement on behalf of Parent Co. and certifying that attached thereto are true
and correct copies of: (i) Parent Co.’s Articles of Incorporation, as amended,
(ii) Parent Co.’s Bylaws, as amended and (iii) resolutions duly adopted by the
Board of Directors of Parent Co. approving this Agreement and the consummation
of the transactions contemplated hereby (and that such resolutions have not been
rescinded, amended or modified).
 
(k)           Purchaser shall have received a certificate from the Chief
Executive Officer of Seller dated as of the Closing Date certifying that Seller
has performed and complied with all agreements and obligations contained in this
Agreement that are required to be performed and complied with by Seller on or
prior to the Closing.
 
8

--------------------------------------------------------------------------------


 
(l)           Purchaser shall have received a certificate from the Chief
Executive Officer of the Company dated as of the Closing Date certifying that
the Company has performed and complied with all agreements and obligations
contained in this Agreement that are required to be performed and complied with
by the Company on or prior to the Closing.
 
(m)           Seller shall have received a certificate duly executed by the
Secretary of Purchaser and dated as of the Closing Date, certifying the names
and specimen signatures of officers of Purchaser authorized to sign this
Agreement, and such other documents as are contemplated by this Agreement on
behalf of Purchaser and certifying that attached thereto are true and correct
copies of: (i) Purchaser’s Articles of Incorporation, as amended, (ii)
Purchaser’s Bylaws, as amended and (iii) resolutions duly adopted by the Board
of Directors and the sole shareholder of Purchaser approving this Agreement and
the consummation of the transactions contemplated hereby (and that such
resolutions have not been rescinded, amended or modified).
 
(n)           The Seller shall have received copies of all consents and
approvals (including, but not limited to, regulatory approvals) required to be
obtained by Purchaser in connection with the consummation of the transactions
contemplated hereunder, which are listed in Schedule 3.6(n).
 
(o)           Brett Clark, Timothy Koziol and Clyde Rhodes, Jr. shall tender
their respective resignations as directors and officers of the Company,
effective as of the Closing Date.
 
3.7           Merger.  Immediately following the Closing, Purchaser will merge
with and into the Company.  As a result of that merger, the Company will become
a wholly owned subsidiary of Back Nine.
 
3.8.           No Other Payments to Seller or Parent Co.  Following the Closing,
the Company will not make any payments to Seller or Parent Co. other than any
payments owed to Seller pursuant to this Agreement or the Credit Agreement.
 
9

--------------------------------------------------------------------------------


 
         4.           Representations and Warranties of Seller and Parent
Co.  As an inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated herein and except as set forth in the
disclosure schedule delivered by Seller and attached hereto as Schedule 4 with
multiple subparts (the “Seller’s Disclosure Schedule”), Parent Co. and Seller
hereby, jointly and severally, represent and warrant in all material respects to
Purchaser the following as set forth in this Section 4.  Nothing in the Seller’s
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein, unless the Seller’s Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail.  An exception in the Seller’s Disclosure
Schedule relating to one representation or warranty shall be deemed to qualify
or to serve as an exception to another representation or warranty to the extent
such exception expressly cross-references one or more applicable representations
set forth in another section of this Section 4.  The Seller’s Disclosure
Schedule is arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 4 and is attached hereto as Schedule 4.  As
used in this Agreement, the phrase “Seller’s Knowledge” means, with respect to
any matter in question, that any director or executive officer of Parent Co.,
Seller or the Company (not including Paul Anderson or John Beale) either (i) has
actual knowledge of such matter or (ii) should, after due inquiry, know of such
matter.  For this purpose, “due inquiry” means (i) reasonable review of files
and other information in the possession of each such person or of which each
such person is aware and (ii) reasonable inquiry of employees of Seller or the
Company (other than Paul Anderson or John Beale) who have primary
responsibilities pertinent to such inquiry and access to information in the
possession of Seller or the Company, as the case may be, and responsive
thereto.  Notwithstanding any other provision of this Agreement or in any
Schedule or Exhibit attached hereto, neither Seller nor Parent Co. will be
deemed to have breached any representation or warranty in Sections 4.16, 4.17 or
4.19 through 4.24 below if Anderson or Beale had, as of the Closing Date, actual
knowledge (with no duty of inquiry or investigation) of the fact(s) causing such
breach.  The burden of proof as to any such actual knowledge on the part of
Anderson or Beale will be on the party alleging that Anderson or Beale had such
actual knowledge.
 
                    4.1           Title to Shares.  
 
(a)           The authorized capital stock of the Company is as set forth on
Schedule 4.1(a).  The issued and outstanding equity interests of the Company are
as set forth on Schedule 4.1(a) and all such issued and outstanding equity
interests are owned by Seller in the amounts set forth on Schedule 4.1(a).  All
such outstanding equity interests were duly authorized, validly issued and fully
paid for and are nonassessable.  There are no existing options, warrants,
rights, calls or commitments of any character relating to the equity interests
of the Company.  There are no outstanding securities, obligations or instruments
convertible into or exchangeable for equity interests of the Company and no
commitments to issue such securities, obligations or instruments.  No Person has
any right of first refusal, preemptive right, subscription right or similar
right with respect to any equity interests of the Company.  Seller represents
has good and marketable title to the Shares as set forth on
Schedule 4.1(a) (subject only to restrictions on transfer under applicable
securities laws), and will convey to Purchaser at the Closing good and
marketable title to the Shares, free and clear of any and all Liens (other than
the Lien granted by Purchaser pursuant to the Collateral Agreement).
 
10

--------------------------------------------------------------------------------


 
(b)           The Company does not have any direct or indirect
subsidiaries.  For purposes of this Agreement, a direct or indirect subsidiary
of the Company means any corporation, trust, general or limited partnership,
limited liability company, limited liability partnership, firm, company or other
business enterprise which is controlled by the Company through direct ownership
of the stock, equity or other interests of such business enterprise or
indirectly through the ownership of stock, equity or other interests in
one (1) or more other business enterprises which are connected with the Company
by means of one (1) or more chains of business enterprises that are connected by
ownership of stock or other proprietary interests.
 
                     4.2           Organization, Good Standing and
Authority.  The Company was duly organized and is validly existing as a
corporation in good standing under the laws of the State of California, with
full corporate power and authority to own, operate and lease its properties and
to conduct its business as currently conducted.  The Company is qualified as a
foreign corporation in all other jurisdictions in which it is required to be so
qualified pursuant to applicable law, and all such jurisdictions are listed on
Schedule 4.2.  The Company, Seller and Parent Co. have full corporate power and
authority to do and perform all acts and things to be done by them under this
Agreement and the documents, instruments and agreements executed in connection
herewith by the Company, Seller and Parent Co. and the performance of their
obligations hereunder and thereunder have been, to the extent necessary, duly
and properly authorized and no other action or approval by the Company, Seller,
Parent Co. or any other Person, except as set forth or described on
Schedule 4.3, is necessary for the execution, delivery or performance of this
Agreement by the Company, Seller and Parent Co.
 
                     4.3           Execution and Delivery.  Except as set forth
on Schedule 4.3, all consents, approvals, authorizations and orders necessary
for the execution, delivery and performance by the Company, Seller and Parent
Co. of this Agreement and the transactions contemplated hereby have been duly
and lawfully obtained, and the Company, Seller and Parent Co. have full right,
power, authority and capacity to execute, deliver and perform this Agreement and
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company, Seller and Parent Co. and constitutes legal, valid and
binding agreements of said Persons enforceable against said Persons in
accordance with its terms in all material respects, except that enforceability
may be limited by the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights of
creditors.  The Credit Agreement and the Collateral Agreement have been duly
executed and delivered by Seller and constitutes a legal, valid and binding
agreement of Seller enforceable against Seller in accordance with its terms in
all material respects, except that enforceability may be limited by the effect
of bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors.
 
11

--------------------------------------------------------------------------------


 
                     4.4           No Conflicts.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not: (a) to Seller’s Knowledge, except as set forth on
Schedule 4.4, conflict with or result in any material breach or violation of any
term or provision of, or constitute a material default under (with or without
notice or passage of time, or both), or otherwise give any Person a basis for
accelerated or increased rights or termination or nonperformance under, any
indenture, mortgage, deed of trust, loan or credit agreement, lease, license or
other agreement or instrument to which the Company, Seller or Parent Co. is a
party or by which any such Person is bound or affected or to which any of the
property or assets of any such Person is bound or affected; (b) result in any
material violation of the provisions of any of the organizational documents (the
“Organizational Documents”) of the Company, Seller or Parent Co. or of any
applicable statute, law, ordinance, rule, regulation, permit, order, writ,
judgment, injunction, decree or award, whether foreign or domestic (“Legal
Requirement”); or (c) result in the creation or imposition of any Lien upon the
Shares or upon any property or assets of the Company, Seller or Parent Co.
(other than the Liens granted by Purchaser pursuant to the Collateral
Agreement).  Except for this Agreement, neither the Company, Seller nor Parent
Co. has any legal obligation, absolute or contingent, to any other Person to
sell any capital stock of the Company, the business of the Company, or any
assets of the Company (other than sales of the Company’s assets in the Ordinary
Course), or to effect any merger, consolidation or other reorganization of such
Person or to enter into any agreement with respect thereto.
 
                     4.5           Corporate Records.  The copies or originals
of the Organizational Documents of the Company and Seller and the minute books
and stock records of the Company and Seller previously delivered to Purchaser
are true, complete and correct in all material respects (excluding any books or
records prepared prior to March 2006).  The Company has, in accordance with good
business practices, maintained complete and accurate books and records, and
correct records of all its material corporate proceedings; and Seller has
delivered originals or accurate and complete copies of all such books and
records of the Company to Purchaser prior to the Closing.
 
                     4.6           Financial Statements; Undisclosed
Liabilities.
 
                                (a)           Schedule 4.6(a) contains true and
correct copies of the following financial statements (collectively, the
“Financial Statements”): (i) the unaudited balance sheets of the Company as of
December 31, 2006, December 31, 2007 and December 31, 2008; (ii) the unaudited
income statements of the Company for the fiscal years ended December 31, 2006,
December 31, 2007 and December 31, 2008; (iii) the unaudited balance sheet of
the Company as of June 30, 2009 (the “June 30, 2009 Balance Sheet”), and
(iv) the unaudited statement of income of the Company for the six months ended
June 30, 2009.  June 30, 2009 is referred to herein as the “Balance Sheet
Date.”  The Financial Statements are complete and correct in all material
respects and have been prepared in accordance with generally accepted accounting
principles (“GAAP”).  The Financial Statements fairly present the financial
condition and results of operations of the Company as of the dates and for the
periods indicated therein, and are in accordance with the books and records of
the Company, which are accurate and complete in all material respects.  There
were no loss contingencies (as such term is used in Statement of Financial
Accounting Standards No. 5 issued by the Financial Accounting Standards Board in
March 1975) which were not adequately provided for in the June 30, 2009 Balance
Sheet in accordance with GAAP.
 
12

--------------------------------------------------------------------------------


 
(b)           The Company does not have any material liabilities or obligations
of any nature (whether absolute, accrued, contingent, unmatured, unaccrued,
unliquidated, unasserted, conditional or otherwise), except for liabilities or
obligations (i) reflected or reserved against on the June 30, 2009 Balance Sheet
or (ii) incurred in the Ordinary Course from and after the date of the June 30,
2009 Balance Sheet, (iii) disclosed on the Seller’s Disclosure Schedule or
(iv) under customer contracts which are not in material default.  As used in
this Agreement, “Ordinary Course” means matters occurring in the ordinary course
of business in a manner and scope consistent with the past operations of the
Company and which do not involve any material breach of any contract or any
material violation of any Legal Requirement.
 
(c)           The Company has fully paid all the liabilities listed on Schedule
3.2 except for the Seller Post-Closing Payments.  Seller (or Parent Co. in lieu
of Seller) will pay all the Seller Post-Closing Payments in full no later than
thirty calendar days after the Closing Date.
 
                     4.7           Absence of Certain Changes.  Since the
Balance Sheet Date, except as disclosed in Schedule 4.7, the Company has
operated its business in the Ordinary Course and has not:
 
(a)           issued any capital stock or other equity interests of the Company
or options or rights to acquire capital stock or other similar rights of the
Company, redeemed or repurchased any outstanding shares of capital stock or
other equity interests of the Company, declared, set aside or paid any dividend
or distribution on any shares of capital stock or other equity interests of the
Company, merged with any other entity or purchased or acquired capital stock or
other interest in any other entity, purchased or otherwise acquired all or
substantially all of the business or assets of any other Person, or transferred
or sold a substantial portion of the Company’s business or assets to any Person;
 
(b)           incurred any debts or liabilities (absolute, accrued, contingent
or otherwise), other than current liabilities incurred in the Ordinary Course;
 
(c)           been subjected to or permitted a Lien upon or otherwise encumbered
any of its assets, except any Lien for taxes not yet due;
 
(d)           sold, transferred, licensed or leased any of its rights, assets or
properties except in the Ordinary Course;
 
(e)           discharged or satisfied any Lien other than a Lien securing, or
paid any obligation or liability other than, current liabilities shown on the
June 30, 2009 Balance Sheet and current liabilities incurred from and after the
Balance Sheet Date, in each case in the Ordinary Course;
 
13

--------------------------------------------------------------------------------


 
(f)           canceled or compromised any debt owed to or by or claim of or
against it, or waived or released any right of material value other than in the
Ordinary Course;
 
(g)           made or suffered any change or effect, which (individually or in
the aggregate) has had, or may reasonably be expected to have, a Material
Adverse Effect (“Material Adverse Effect” means any material adverse effect on
or change with respect to the business, financial condition, properties,
profitability, or operations of the Company.);
 
(h)           made any change in its accounting methods, principles or
practices;
 
(i)            paid, or agreed to pay, any increase in compensation payable or
to become payable (including any bonus or commission formula) of any kind to any
employee, officer, director or consultant;
 
(j)            entered into any transaction with Seller, Parent Co. or CVC or
any Affiliate of Seller, Parent Co. or CVC (“Affiliate” means with respect to
Seller, Parent Co. and CVC each subsidiary of Seller, Parent Co. or CVC and any
Person controlling, controlled by or under common control with Seller, Parent
Co. or CVC).  The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person through the
ownership, directly or indirectly, as of the date hereof or as of any future
date, of more than 50% of the voting securities of such Person;
 
(k)           failed to renew or obtain an adequate replacement of any insurance
policies material to its business;
 
(l)            to Seller’s Knowledge, taken any action (covertly or overtly)
which would be reasonably expected to cause the termination of any customer
Contract; or
 
(m)          entered into any agreement or otherwise obligated itself to do any
of the foregoing.
 
14

--------------------------------------------------------------------------------


 
                    4.8           Property; Encumbrances.  The Company has good,
valid and marketable title to all its tangible personal property free and clear
of all Liens except as set forth on Schedule 4.8(a), and Liens for taxes not yet
due.  The Company does not own any real property and Schedule 4.8(b) contains a
list of all real property leased by the Company (the “Real Property”).  Schedule
4.8(c) contains a list of all tangible personal property owned by the Company or
held by the Company pursuant to leases or licenses which, individually, have a
cost, replacement value or fair market value in excess of $5,000.  The leases
and licenses listed on Schedules 4.8(b) and (c) are, except as set forth in
Schedules 4.8(b) and (c), in full force and effect without any material default,
waiver or indulgence thereunder by the Company or, to Seller’s Knowledge, by any
other party thereto; provided, however, that no representation or warranty is
given regarding any equipment lease between the Company, on the one hand, and
Back Nine or 19th Hole, LLC, a California limited liability company (“19th
Hole”) on the other hand.  True and complete copies of all leases and licenses
listed on Schedules 4.8(b) and (c) have been provided to Purchaser.  
 
                    4.9           Tangible Assets.  The Tangible Assets are sold
as-is.    
 
                    4.10         Condition of Real Property.  To Seller’s
Knowledge, no condemnation proceeding is pending or threatened, which would
impair the occupancy, use or value of any of the Real Property.  To Seller’s
Knowledge, the Company has the exclusive right to use and occupy the Real
Property pursuant to the terms of the real property leases listed on
Schedule 4.8(b), and all material permits required to have been issued or
appropriate to enable the Real Property to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.  Except as set forth on Schedule 4.10,
the Company has not subleased, assigned or transferred any of its rights with
respect to the Real Property, and the Company has not entered into any agreement
to do so (other than to the extent any such action(s) may have been taken by
Anderson or Beale).  To Seller’s Knowledge, there are no outstanding notices of
any uncorrected written violations of applicable building, safety, fire or
housing ordinances with respect to the Real Property.
 
                    4.11         Intellectual Property and Proprietary
Rights.  Schedule 4.11(a) contains a true and complete list of all patents,
patent applications, trade names, trademarks, service marks, trademark and
service mark registrations and applications, copyright registrations and
applications, software source code and grants of a license or right to the
Company with respect to any of the foregoing, owned or claimed to be owned by
the Company and used or proposed to be used by the Company in the conduct of its
business, whether registered or not (collectively, the “Intellectual Property
Rights”), except as to customary “off the shelf” software used in the Ordinary
Course, including, without limitation, Microsoft Windows and Office
programs.  The Company owns and has the unrestricted right to use the
Intellectual Property Rights and every trade secret, know-how, process,
discovery, development, design, technique, customer and supplier list, marketing
and purchasing strategy, invention, process, confidential data and/or other
information (collectively, “Proprietary Information”) used in its business, free
and clear of any right, equity or claim of others.  The Company has not sold,
transferred, assigned, licensed or subjected to any Lien any Intellectual
Property Right or Proprietary Information or any interest therein.  No
Intellectual Property Right or Proprietary Information conflicts with, infringes
on or otherwise violates any rights of others or is subject to any pending or,
to Seller’s Knowledge, threatened litigation or other adverse claim of
infringement by any other Person.
 
15

--------------------------------------------------------------------------------


 
                    4.12           Insurance.  Schedule 4.12 contains a true and
complete list (including the name of the insurer, policy number, coverage
amount, deductible amount, premium amount and expiration date) of all insurance
policies and bonds and self insurance arrangements currently in force that cover
or purport to cover risks or losses to or associated with the Company’s
business, operations, premises, properties, assets, employees, agents and
directors.  The insurance policies, bonds and arrangements described on Schedule
4.12 (the “Policies”) are in full force and effect.  No facts or circumstances
exist that would cause the Company to be unable to renew their existing
insurance coverage as and when the same shall expire (and to continue to be able
to obtain additional bonding for new projects as required), in either case upon
terms at least as favorable as those currently in effect, other than possible
increases in premiums that do not result from any act or omission of the
Company.  The Company is not in material breach of or in material default under
any of the Policies, has received any written notice of pending or threatened
cancellation of any Policy, and no claim or coverage under any Policy is
currently being disputed.
 
                    4.13           Indebtedness.  The Company has no material
liability or obligation for Indebtedness other than as set forth on Schedule
4.13(a) and true and complete copies of all material instruments and documents,
if any, evidencing, creating, securing or otherwise relating to such
Indebtedness have been delivered to Purchaser.  No event has occurred and no
condition has become known to the Company or any Seller that constitutes or,
with notice or passage of time, or both, would constitute a material default or
termination under any instrument or document relating to or evidencing such
Indebtedness.  
 
                    4.14           Judgments; Litigation.  Except as set forth
on Schedule 4.14, there is no: (a) outstanding judgment, order, decree, award,
stipulation or injunction of any local, state, federal or foreign court,
government or governmental department, commission, instrumentality, board,
agency or authority (“Governmental Entity”) against the Company or any of its
properties, assets or business; (b)  action, suit, arbitration, hearing,
inquiry, proceeding, complaint, charge or investigation, whether civil, criminal
or administrative (“Action”), by or before any Governmental Entity or arbitrator
or any appeal from any of the foregoing pending or, to the Seller’s Knowledge,
threatened, against the Company or any of its properties, assets or business;
(c) to the Seller’s Knowledge, fact or circumstance which is reasonably likely
to lead to the instigation of any Action by or against the Company; (d)
outstanding judgment, order, decree, award, stipulation or injunction of any
Governmental Entity against Seller or any of its properties, assets or business
that restricts or could adversely affect Seller’s ability to sell and transfer
the Shares pursuant to this Agreement; or (e) any Action by or before any
Governmental Entity or arbitrator or any appeal from any of the foregoing
pending, or to Seller’s Knowledge, threatened against Seller or any of its
properties, assets or business that restricts or could adversely affect Seller’s
ability to sell and transfer the Shares pursuant to this Agreement.
 
16

--------------------------------------------------------------------------------


 
                    4.15           Employee Benefit Plans and Compensation.
 
(a)           Schedule 4.15(a) contains a true and complete list of each current
material written current employment, bonus, deferred compensation, incentive
compensation, stock purchase, stock option, stock appreciation right or other
stock based incentive, severance, change-in-control, or termination pay,
hospitalization or other medical, disability, life or other insurance,
supplemental unemployment benefits, profit-sharing, pension, or retirement plan,
program, agreement or arrangement, and each other employee benefit plan,
program, agreement or arrangement, sponsored, maintained or contributed to or
required to be contributed to for any of the employees of the Company (the
“Benefit Plans”).  Schedule 4.15(a) identifies each of the Benefit Plans that is
an “employee welfare benefit plan,” or “employee pension benefit plan” as such
terms are defined in Sections 3(1) and 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  Seller delivered or made available
to the Purchaser true and complete copies of all material documents in its
possession in connection with each Benefit Plan.
 
(b)           Each of the Benefit Plans has been operated and administered in
all material respects in accordance with its terms and with applicable laws,
rules and regulations, including but not limited to ERISA and the Code (except
for violations or failures which are not reasonably likely to result in a
Material Adverse Effect) and neither the Company nor any trade or business,
whether or not incorporated, that together with the Company would be deemed a
“single employer” under Section 414 of the Code is subject to any material
Liability, including additional contributions, fines, taxes, penalties, or
retroactive premiums or similar adjustments with respect to any Benefit
Plan.  Each Benefit Plan intended to be qualified under Section 401(a) of the
Code has been determined by the Internal Revenue Service to be so qualified (or
there is additional time available to request such a determination).  To
Seller’s Knowledge, no event or condition has occurred or is expected to occur
that would adversely affect the qualified status of any such Benefit Plan
subsequent to such determination.  Each Benefit Plan is fully funded.  The
Company does not maintain or make contributions to, and has not at any time in
the past maintained or made contributions to, any employee benefit plan that (i)
is or was subject to the minimum funding standards of ERISA or (ii) is or was
subject to collective bargaining.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated herein will (i)
entitle any independent contractor, employee, officer or director of the Company
to severance pay, unemployment compensation or any other payment or (ii)
accelerate the time of payment or vesting or increase the amount of compensation
due any independent contractor, employee, officer or director of the
Company.  Within the three year period immediately preceding the Closing Date,
the Company has not taken any action to entitle, and the Company does not owe,
any current or former independent contractor, employee, officer or director of
the Company any severance pay or any other compensation that has not previously
been paid in its entirety.
 
17

--------------------------------------------------------------------------------


 
                                (c)           Company has paid those items as
disclosed on Schedule 4.15(c), including the compensation (including, but not
necessarily limited to, all salaries, bonuses and commissions) and expense
reimbursements owed to the Company’s independent contractors, employees,
officers and directors for or in connection with any services rendered or
expenses incurred included on Schedule 4.15(c).
 
(d)           Each director, officer and employee of the Company who is to
provide a resignation pursuant to Section 3.6(o) has previously received any and
all expense reimbursements, salary, bonuses, commissions and any other form of
compensation they are each entitled to receive for services rendered prior to
the Closing and will not, after the Closing, be entitled to receive any expense
reimbursements, salary, bonuses, commissions or any other form of compensation
from the Company or Purchaser.
 
4.16           Permits, Licenses, Etc.
 
(a)           To Seller’s Knowledge, the Company possesses, and is in material
compliance with, all material franchises, licenses, permits, certificates,
authorizations, rights and other approvals of Governmental Entities necessary to
(i) occupy, maintain, operate and use the Real Property as it is currently used
and proposed to be used, (ii) conduct its business as currently conducted and as
proposed to be conducted, and (iii) maintain and operate the Benefit Plans
(collectively the “Permits”).  Schedule 4.16(a) contains a true and complete
list of all Permits.  Each Permit has been lawfully and validly issued and is in
full force and effect, and no proceeding is pending or, to Seller’s Knowledge,
threatened with respect to the revocation, suspension or limitation of any
Permit.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and thereby will not result
in the revocation, suspension, limitation or adverse modification of any Permit
and, except as set forth in Schedule 4.16(a), no Permit will require the consent
of its issuing authority to, or as a result of the consummation of, the
transactions contemplated hereby.
 
(b)           The Company has not been notified or presently has no reason to
believe any of the Permits will not be renewed in the Ordinary Course upon its
expiration.  The Company is not in breach of, nor has it received any claim or
assertion (in writing or otherwise) that the Company has breached any of the
terms or conditions of any Permit.
 
                    4.17           Regulatory Filings.  The Company has made all
material required registrations and filings with and submissions to all
applicable Governmental Entities relating to the operations of the Company as
currently conducted and as proposed to be conducted.  All such registrations,
filings and submissions were in compliance with all Legal Requirements and other
requirements when filed, no material deficiencies have been asserted by any such
applicable Governmental Entities with respect to such registrations, filings or
submissions and no facts or circumstances exist which would indicate that a
material deficiency may be asserted by any such authority with respect to any
such registration, filing or submission.
 
18

--------------------------------------------------------------------------------


 
                    4.18           Consents.  Schedule 4.18 sets forth all
material consents, authorizations and approvals of, and all filings, notices and
registrations with, any Person to, or as a result of the consummation of, the
transactions contemplated hereby that are necessary in connection with the
operations and business of the Company as currently conducted and as proposed to
be conducted or are required to be obtained or made by the Company.  All such
consents and filings have been obtained or made or will be obtained or made by
the Company prior to the Closing.
 
                    4.19           Material Contracts; No Defaults.
 
(a)           To Seller’s Knowledge, Schedule 4.19 contains a true and complete
list and description of all material contracts, agreements, understandings,
arrangements and commitments, written or oral, of the Company (the “Contracts”)
by which they or their properties, rights or assets are bound which:
 
(i)             involve consideration with a value of $50,000 in the aggregate
or more over its term (other than Ordinary Course customer contracts);
 
(ii)            cannot be terminated by the Company on less than 90 days’ notice
without penalty or payment of damages exceeding $5,000 in each case.
 
(iii)           evidence or provide for Indebtedness;
 
(iv)           guarantee the performance, liabilities or obligations of any
other entity;
 
(v)            restrict in any material respect the ability of the Company to
conduct any business activities;
 
(vi)           involve, as parties thereto, Seller, Parent Co. or CVC or any
Affiliate of Seller, Parent Co. or CVC;
 
(vii)          are subject to termination or modification by any third party as
a result of the transactions contemplated by this Agreement;
 
(viii)         involve more than $10,000 and will require the Company to
purchase or provide goods or services for a period of more than 90 days after
the Closing Date; or
 

--------------------------------------------------------------------------------


 
(ix)           are otherwise material to the Company’s business.
 
True and complete copies of such written Contracts and summaries of the
significant terms and conditions of such oral Contracts have been provided to
Purchaser.
 
(b)           Each Contract is, and immediately after the Closing will be (on
identical terms), legal, valid, binding, enforceable against the Company and in
full force and effect in the form delivered to Purchaser. The Company is not,
and, to Seller’s Knowledge, no other party is in material breach of or default
under any Contract, and the Company has not received in writing or otherwise any
claim or assertion that the Company is in material breach of or default under
any Contract.
 
(c)           No event has occurred or, based on facts presently known to exist,
is reasonably anticipated which with notice or lapse of time or both would
constitute a breach or default, or permit termination, acceleration or
modification, under any Contract.
 
                    4.20           Employment Laws.  Except to the extent
expressly provided in Schedule 4.20:
 
(a)           The Company is in compliance in all material respects with all
federal, state or other applicable laws respecting employment and employment
practices, terms and conditions of employment, wages and hours and occupational
safety with respect to its business, and has not received notice of, and, to
Seller’s Knowledge, is not engaged in, any unfair labor practice with respect to
its business.
 
(b)           There is no labor strike, dispute, slowdown or stoppage pending
or, to Seller’s Knowledge, threatened against or affecting the Company.  No
employee of the Company is represented by a union.
 
(c)           There are no claims, grievances or arbitration proceedings,
workers’ compensation proceedings, labor disputes (including charges of
violations of any federal, state or local laws or regulations relating to
current or former employees (including retirees)), governmental investigations
or administrative proceedings of any kind pending or, to Seller’s Knowledge,
threatened against or relating to the Company, its employees or employment
practices, or operations as they pertain to conditions of employment that could
have a Material Adverse Effect; nor is the Company subject to any order,
judgment, decree, award or administrative ruling arising from any such matter
that could have a Material Adverse Effect.
 
20

--------------------------------------------------------------------------------


 
                    4.21           Principal Customers.  Schedule 4.21 contains
a true and complete list of the names and addresses of the ten (10) largest
customers, as measured by the fees received from such customer during each of
the twelve (12) months ended December 31, 2008 and for the six (6) months ended
June 30, 2009.  Except as set forth on Schedule 4.21, in the last twelve (12)
months, no such customer (i) has cancelled, suspended or otherwise terminated
its relationship with the Company, or (ii) has advised the Company of its
intention to cancel, suspend or otherwise terminate its relationship with the
Company, or to materially reduce its business or adversely change the terms upon
which it pays for goods or services from the Company.  Subject to the receipt of
all applicable consents, approvals, and authorizations described in Schedule
4.18 and the Company does not, except as disclosed on Schedule 4.21, reasonably
anticipate that any customer listed on Schedule 4.21 will cancel, suspend or
terminate its relationship with the Company, or materially reduce its business
or adversely change the terms upon which it pays for goods or services from the
Company as a result of the consummation of the transactions contemplated by this
Agreement.  The Company has not taken any action that would result in the
cancellation, suspension or termination of its relationship with any customer
(other than to the extent any such action(s) may have been taken by Anderson or
Beale).
 
                    4.22           Compliance with Law.  Except as set forth in
Schedule 4.22, in all material respects, the Company (a) currently is not in
violation of, or conducting its business or operations in violation of, or using
or occupying its properties or assets in violation of, any Legal Requirement,
(b) since March 2006, has not violated, conducted their business or operations
in violation of, or used or occupied their properties or assets in violation of,
any Legal Requirement, or (c) since March 2006, has not received any notice of
any alleged violation of, or any citation for noncompliance with, any Legal
Requirement.  To Seller’s Knowledge, there are no facts that are reasonably
likely to give rise to any violation by the Company of any Legal Requirement.
 
                    4.23           Environmental Laws.
 
(a)           To Seller’s Knowledge and except as disclosed on Schedule 4.23,
(i) the Company is in material compliance with all applicable Environmental Laws
(as defined below), (ii) the Company has not generated, processed, produced,
stored, treated, transported, Released or disposed of any Hazardous Materials
(as defined below) at, in, on, under, about or from the Real Property (including
facilities previously leased or owned by the Company or, to Seller’s Knowledge,
any other business the stock or net assets of which have been acquired by the
Company) or at any other location except in material compliance with all
applicable Environmental Laws, and (iii) the Company has not received from any
Governmental Entity or any other Person, any material notice of violation,
notice to comply, compliance schedule, administrative or judicial complaint or
proceeding, information request, order, enforcement action or lien with respect
to alleged or alleging material potential violations of or liabilities under
Environmental Laws by or on behalf of the Company or relating to the Real
Property (including facilities previously leased by the Company).  The Company
has provided Purchaser with copies of all material reports in their possession
of environmental compliance audits, environmental assessments, environmental
inspection reports, and correspondence with or submissions to Governmental
Entities under Environmental Laws, in each case in connection with the operation
of the Company’s business or the Real Property.
 
21

--------------------------------------------------------------------------------


 
(b)           “Environmental Laws” shall mean all applicable laws, statutes,
regulations, rules, ordinances, decrees, orders and agreements, which purport to
regulate the generation, processing, production, storage, treatment, transport
or Release (as defined below) of Hazardous Materials to the environment, or
impose requirements, conditions or restrictions relating to environmental
protection, management, planning, reporting or notice, or public or employee
health and safety.
 
(c)           “Hazardous Material(s)” shall mean any substance which is
(i) defined as a hazardous substance, hazardous material, hazardous waste,
biohazardous materials, pollutant, toxic substance, pesticide, contaminant or
words of similar import under any Environmental Law, (ii) a petroleum
hydrocarbon, including crude oil or any fraction thereof, (iii) hazardous,
toxic, corrosive, flammable, explosive, infectious, radioactive, carcinogenic or
a reproductive toxicant, or (iv) regulated pursuant to any Environmental Law.
 
(d)           “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment (including the abandonment or discarding of
barrels, containers and other receptacles containing any Hazardous Material).
 
                    4.24           Brokers’ Fees.  Except as set forth on
Schedule 4.24, no broker, finder or similar agent has been employed by or on
behalf of the Company, Seller, Parent Co. or CVC in connection with this
Agreement or the transactions contemplated hereby, and neither the Company,
Seller, Parent Co. or CVC has entered into any agreement, arrangement or
understanding of any kind with any Person for the payment of any brokerage
commission, finder’s fee or any similar compensation in connection with this
Agreement or the transactions contemplated hereby.
 
                    4.25           Taxes.  Except as to any matters disclosed in
Schedule 4.25:
 
(a)           The Company has (i) filed all Tax Returns required to be filed by
any jurisdiction to which it is subject, (ii) paid in full on a timely basis all
Taxes due and claimed to be due by each such jurisdiction, (iii) duly collected
or withheld and timely paid all Taxes required to be collected from others or
deducted and withheld from any amounts paid to employees or others, and (iv)
properly completed and filed all sales tax exemption certificates for sales
where Tax was not charged.  Such Tax Returns accurately and completely set forth
all relevant items and accurately reflect the Tax Liabilities for such
periods.  No material Tax deficiency or penalty has been asserted or, to
Seller’s Knowledge, threatened by any such jurisdiction against the
Company.  “Tax” or “Taxes” means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.  “Tax Return” or “Tax
Returns” means any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.
 
22

--------------------------------------------------------------------------------


 
(b)           There is no audit of any Tax Return of the Company in
progress.  The Company has no notice nor any knowledge of any threatened action,
suit, proceeding, investigation, audit, or claim for or relating to Taxes, there
are no matters under discussion with any governmental authorities with respect
to Taxes that could result in an additional amount of Taxes, and no governmental
authority has indicated that it intends to audit any Tax Return of the Company.
 
(c)           The Company has not (i) waived any statute of limitations with
respect to Tax obligations or agreed to any extension of time with respect to a
Tax assessment or deficiency, (ii) been a party to any Tax allocation or sharing
agreement, (iii) been a member of any affiliated group (other than the
affiliated group of which the Parent Co. is the common parent) filing a
consolidated federal income tax return, nor taken any other action that could
result in Liability for Taxes of an affiliated group (other than the affiliated
group of which the Company is the common parent) under Treas. Reg. Section
1.1502-6 (or any similar provision of state, local, or foreign law), including
as a transferee or successor, by contract, or otherwise, or (iv) is currently
the beneficiary of any extensions of time within which to file any Tax Return.
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.  No claim has ever been made by an authority in a
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction, nor is there any material factual or
legal basis for any such claim.
 
(d)           Schedule 4.25(d) lists all federal, state, local, and foreign
income Tax Returns filed with respect to the Company since January 1, 2005, and
indicates those income Tax Returns that have been audited and those that are
currently the subject of an audit.  The Company has delivered to the Purchaser
correct and complete copies of all state, federal, and foreign income tax
returns with respect to all taxable periods for which the statute of limitations
is still open, and copies of all examination reports and statements of
deficiencies that have been assessed against or agreed to by the Company and
that may have a material effect on the tax liability of the Company for any
present or future taxable period or for any past taxable period for which the
statute of limitations is still open.
 
23

--------------------------------------------------------------------------------


 
(e)           The Company has not been a United States real property holding
corporation within the meaning of Code Section 897(c)(2) during the applicable
period specified in Code Section 897(c)(1)(A)(ii).
 
(f)           The Company has not (i) agreed or consented at any time under
Section 341(f) of the Code to have the provisions of Section 341(f)(2) of the
Code apply to any disposition of any assets, (ii) agreed, nor is it required, to
make any adjustment under Section 481(a) of the Code by reason of a change in
accounting method or otherwise that will affect the liability of the Company for
Taxes, (iii) made an election, nor is it required, to treat any asset as owned
by another person pursuant to the provisions of Section 168(f) of the Code or as
tax-exempt bond financed property or tax-exempt use property within the meaning
of Section 168 of the Code, (iv) made any of the foregoing elections nor is it
required to apply any of the foregoing rules under any comparable state or local
tax provision.  The Company does not own any material assets that were financed
directly or indirectly with, or that directly or indirectly secure, debt the
interest on which is tax-exempt under Section 103(a) of the Code.
 
(g)           The Company is not a party to any “Gain Recognition Agreements” as
such term is used in the Treasury Regulations promulgated under Section 367 of
the Code.
 
(h)           The Company has not made or become obligated to make, nor will
Seller or the Company, as a result of any event connected with any transaction
contemplated herein and/or any termination of employment related to such
transaction, make or become obligated to make, any “excess parachute payment,”
as defined in Section 280G of the Code (without regard to subsection (b)(4)
thereof).
 
(i)           There are no Liens for Taxes (other than for current Taxes that
are not yet due and payable or are being contested in good faith) upon the
Shares or any of the assets of the Company.
 
(j)           There are no joint ventures, partnerships, limited liability
companies, or other arrangements or contracts to which the Company is a party
and that could be treated as a partnership for federal income tax purposes.
 
(k)           The Company does not have outstanding any “deferred gain”
resulting from any “deferred intercompany transaction,” as both such terms were
used in Section 1.1502-13 of the Treasury Regulations as such was in effect for
taxable years beginning before July 12, 1995.
 
(l)           The Company does not have outstanding any “intercompany items” or
any “corresponding items” from any “intercompany transactions,” as such terms
are used in Section 1.1503-13 of the Treasury Regulations as such is in effect
for taxable years beginning on or after January 1, 2005, that have not
previously been taken into account under the terms of such regulation.
 
24

--------------------------------------------------------------------------------


 
(m)           The Company does not currently have or in the past had any
“permanent establishment” in any foreign country, as such term is defined in any
applicable Tax treaty or convention between the United States and such foreign
country or has otherwise taken steps that have exposed, or will expose, it to
the taxing jurisdiction of a foreign country.
 
(n)           The unpaid Taxes of the Company (A) did not, as of the most recent
fiscal month end prior to the date hereof, exceed the reserve for Tax Liability
(not including any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the June 30,
2009 Balance Sheet (other than in any notes thereto) that has been made
available to the Purchaser and (B) will not, as of the Closing Date, exceed said
reserve.
 
(o)           The Company has not agreed, nor is it required to make, any
adjustments under Section 481(a) of the Code by reason of a change in accounting
method or otherwise.
 
(p)           The Company has not entered into a transaction that is currently
being accounted for under the installment method of 453 of the Code or similar
provision for state-tax purposes.
 
(q)           The Company is not a party to any transactions pursuant to which
income has been realized but not recognized for tax purposes.
 
(r)           The Company is not a party to any closing agreement pursuant to
Section 7121 of the Code or any similar provisions of state law, and is not
subject to any private letter ruling or similar pronouncement with respect to
any tax matter.
 
4.26           Accounts Receivable.  To Seller’s Knowledge, except as disclosed
in Schedule 4.26, the Company’s notes and accounts receivable related to any
services provided or products sold on or after July 20, 2009 are valid
receivables arising from bona fide transactions entered into in the Ordinary
Course and are current and collectible in full in accordance with their terms,
and are not subject to any valid counterclaims or setoffs; provided, however,
that the foregoing in no way guarantees the actual collection of any accounts
receivable.
 
4.27           [Intentionally Deleted.]
 
4.28           Corrupt Practices.  Neither the Company, Seller nor Parent Co.,
or to Seller’s Knowledge, any of Seller’s employees, have directly or
indirectly, with respect to any business conducted by the Company, made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of what form, whether in
money, property or services (i) to obtain favorable treatment for business or
any contracts or agreements secured, (ii) to pay for favorable treatment for
business or any contracts or agreements secured, (iii) to obtain special
concessions or for special concessions already obtained, or (iv) in violation of
any Law; provided, however, that no representation or warranty is provided
regarding any such action(s) that may have been taken by Anderson or Beale.
 
25

--------------------------------------------------------------------------------


 
4.29           No Insolvency.  No insolvency proceeding of any character,
including, without limitation, bankruptcy, receivership, reorganization,
composition, or arrangement with creditors, voluntary or involuntary, against
the Company, Seller or Parent Co. or any assets of the Company, Seller or Parent
Co. is pending or, to Seller’s Knowledge, threatened.  Neither the Company,
Seller nor Parent Co. has taken any action in contemplation of, or that would
constitute the basis for, the institution of any such insolvency proceeding.
 
4.30           Disclosures.  No representation or warranty of Seller or Parent
Co. in this Agreement or any Exhibit or Schedule hereto, nor any information or
certificate delivered or to be delivered by the Company, Seller or Parent Co. in
accordance with the terms hereof, contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the statements herein or therein not misleading.  With respect to any oral
agreement or arrangement disclosed in Seller’s Disclosure Schedule, only those
terms of such oral agreement expressly described in such Schedule shall be
deemed to have been disclosed to Purchaser thereby. There is no fact known to
the Company, Seller or Parent Co. which would have a Material Adverse Effect, or
which the Company, Seller or Parent Co. believes may have a Material Adverse
Effect, on the Company, its business or any of its assets which has not been
disclosed in this Agreement or any Schedule or Exhibit hereto.
 
4.31           No Other Payments Owed to Seller or Parent Co.  Following the
Closing, the Company will not owe any payments to Seller or Parent Co. other
than any payments owed to Seller pursuant to this Agreement or the Credit
Agreement.
 
4.32           Additional Representations and Warranties.  Seller and Parent Co.
also make all the representations and warranties set forth in Exhibit F attached
hereto.
 
4.33           Reliance.  The representations and warranties in this Section 4
and Exhibit F attached hereto are made by Seller and Parent Co. with the
knowledge and expectation that Purchaser is placing complete reliance thereon in
entering into, and performing its obligations under, this Agreement.
 
26

--------------------------------------------------------------------------------


 
         5.           Representations and Warranties of Purchaser.  As an
inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein and except as set forth in the disclosure
schedule delivered by Purchaser and attached hereto as Schedule 5 with multiple
subparts (the “Purchaser’s Disclosure Schedule”), Purchaser makes the
representations and warranties to Seller set forth in this Section 5.  Nothing
in the Purchaser’s Disclosure Schedule shall be deemed adequate to disclose an
exception to a representation or warranty made herein, however, unless the
Purchaser’s Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail.  An
exception in the Purchaser’s Disclosure Schedule relating to one representation
or warranty shall be deemed to qualify or to serve as an exception to another
representation or warranty to the extent such exception expressly
cross-references one or more applicable representations set forth in another
section of this Section 5.  The Purchaser’s Disclosure Schedule will be arranged
in paragraphs corresponding to the lettered and numbered paragraphs contained in
this Section 5.
 
                    5.1           Organization; Good Standing;
Authority.  Purchaser is duly organized and validly existing as a corporation in
good standing under the laws of the State of California.  Purchaser has full
corporate power and authority to do and perform all acts and things to be done
by it under this Agreement.  The execution and delivery of this Agreement, the
Note, the Second Note and the Credit Agreement by Purchaser and the performance
of its obligations hereunder and thereunder have been, to the extent necessary,
duly and properly authorized and no other action or approval by Purchaser or any
other Person, except as otherwise provided in this Agreement, is necessary for
the execution, delivery or performance of this Agreement by Purchaser.
 
                    5.2           Execution and Delivery.  Except as set forth
on Schedule 5.2 or any consents, approvals or authorizations the Company or
Seller is obligated to obtain pursuant to this Agreement, all consents,
approvals, authorizations and orders necessary for the execution, delivery and
performance by Purchaser of this Agreement have been duly and lawfully obtained,
and Purchaser has full right, power, authority and capacity to execute, deliver
and perform this Agreement.  This Agreement has been duly executed and delivered
by Purchaser and constitutes legal, valid and binding agreement of Purchaser
enforceable against Purchaser in accordance with its terms, except that
enforceability may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors.
 
                    5.3           No Conflicts.  The execution, delivery and
performance of this Agreement by Purchaser will not (a) except as set forth on
Schedule 5.3, conflict with or result in a breach or violation of any term or
provision of, or constitute a default under (with or without notice or passage
of time, or both), or otherwise give any Person a basis for accelerated or
increased rights or termination or nonperformance under, any indenture,
mortgage, deed of trust, loan or credit agreement, lease, license or other
agreement or instrument to which Purchaser is a party or by which Purchaser is
bound or affected or to which any of the property or assets of Purchaser are
bound or affected, (b) result in the violation of the provisions of the Articles
of Organization or Operating Agreement of Purchaser or any Legal Requirement, or
(c) result in the creation or imposition of any Lien upon any property or asset
of Purchaser.
 
27

--------------------------------------------------------------------------------


 
                    5.4           Brokers.  Except as set forth on Schedule 5.4,
no broker, finder or similar agent has been employed by or on behalf of
Purchaser or any affiliate of Purchaser in connection with this Agreement or the
transactions contemplated hereby, and neither Purchaser nor any affiliate of
Purchaser has entered into any agreement, arrangement or understanding of any
kind with any Person for the payment of any brokerage commission, finder’s fee
or any similar compensation in connection with this Agreement or the
transactions contemplated hereby.  
 
                    5.5           Investment.  Purchaser acknowledges that the
Shares have not been registered under the Securities Act of 1933 (the
“Securities Act”) or qualified under any state blue sky or other securities
laws, and may not be resold absent registration under the Securities Act and
qualification under applicable state blue sky or other securities laws, or an
applicable exemption from the registration and prospectus delivery requirements
of the Securities Act (and applicable blue sky or other securities
laws).  Purchaser is acquiring the Shares for its own account, for investment
purposes only and not with a view towards the resale or distribution thereof in
violation of the Securities Act or any blue sky or other securities laws.
 
5.6           Ownership of Certain Assets.  Prior to the Closing, the assets
listed on Schedule 5.6 were contributed to Back Nine and all of those assets are
owned by Back Nine as of the Closing Date.  Immediately prior to the Closing,
all said assets of Back Nine were subject to no Liens other than the Liens
listed on Schedule 5.6 (Back Nine is to grant a security interest in said assets
pursuant to the Collateral Agreement).
 
5.7           Tax Returns.  Schedule 5.7 contains true and correct copies of
Back Nine’s federal tax returns for its 2006, 2007 and 2008 tax years, and those
tax returns are complete and correct in all material respects.
 
5.8           No Further Payments to Anderson or Beale.  After the Closing,
neither Parent Co. nor Seller will be liable for any further compensation or
benefits (or any other form of payment or reimbursement) to Anderson or Beale;
provided, however, that any options or other rights to purchase capital stock
previously granted to Anderson or Beale by Parent Co. will remain in force and
effect pursuant to the respective terms of any such agreements or arrangements.
 
         6.           Other Agreements; Further Assurances.  If at any time
after the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each Party shall take or cause to be taken all such
necessary or desirable action and execute, deliver and file, or cause to be
executed, delivered and filed, all necessary or desirable documentation.
 
28

--------------------------------------------------------------------------------


 
         7.           Indemnification.
 
                     7.1           Survival Provisions.  
 
(a)           The representations and warranties, covenants and agreements of
the Parties hereto contained in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby (and any examination, or
knowledge of, or investigation by or on behalf of any Party).
 
(b)           Claims for indemnification pursuant to Section 7.2(a) must be made
by delivery of written notice to the party against whom the indemnification
claim is made, setting forth in general terms the basis for the indemnification
claim, no later than the first anniversary of the date of this Agreement (the
“Termination Date”); provided, however, claims for indemnification for Damages
(defined below) arising from any material breach of the representations and
warranties contained in Sections 4.1 (Title to Shares), 4.2 (Organization, Good
Standing, Authority), 4.3 (Execution and Delivery), 4.4 (No Conflicts), 4.13
(Indebtedness), 4.15 (Employee Benefit Plans and Compensation), 4.22 (Compliance
with Law), 4.23 (Environmental Laws), 4.25 (Taxes), 4.28 (Corrupt Practices) or
claims for intentional misrepresentations (collectively, “Excluded Claims”) may
be made at any time, subject to the applicable statute of limitations.  The
Termination Date or the applicable later date as described above is referred to
herein as the “Claims Period”.
 
                     7.2           Indemnification.
 
(a)           Subject to the limitations set forth in Section 7.3, the Seller
and Parent Co. hereby covenant and agree, jointly and severally, to defend,
indemnify and hold harmless Purchaser and its affiliates (collectively, the
“Purchaser Indemnitees”) from and against any and all claims, actions, losses,
obligations, costs, expenses, settlement payments, awards, damages, judgments,
fines, penalties and other liabilities of any kind or nature whatsoever,
including, without limitation, reasonable attorneys’, accountants’ and experts’
fees (collectively, “Damages”) arising out of or resulting from: (i) any
material inaccuracy in or breach of any representation or warranty made by
Seller or Parent Co. in this Agreement or in any certificate delivered by the
Company, Seller or CVC pursuant to this Agreement; (ii) the failure of Seller or
Parent Co. to perform or observe any covenant, agreement or condition to be
performed or observed by such Person pursuant to this Agreement; or (iii) the
failure of Seller to perform or observe any covenant, agreement or condition to
be performed or observed by Seller pursuant to the Credit Agreement.  
 
(b)           Purchaser hereby covenants and agrees to defend, indemnify and
hold harmless Seller from and against any and all Damages arising out of or
resulting from: (i) any material inaccuracy in or breach of any representation
or warranty made by Purchaser in this Agreement or in any certificate delivered
pursuant to this Agreement and (ii) the failure of Purchaser to perform or
observe any covenant, agreement or condition to be performed or observed by
Purchaser pursuant to this Agreement, the Note, the Second Note or the Credit
Agreement.
 
29

--------------------------------------------------------------------------------


 
                     7.3           Limitations on Indemnification.  
 
(a)           Notwithstanding any other provision of this Section 7 to the
contrary, no Party shall be obligated to defend, indemnify or hold harmless any
Purchaser Indemnitee for breaches of representations or warranties unless and
until the aggregate amount of Damages incurred by all Purchaser Indemnitees
exceeds an amount equal to $50,000.00 (the “Deductible Amount”), in which event
Seller and Parent Co. shall be obligated to defend, indemnify and hold harmless
Purchaser Indemnitees from and against all Damages incurred by Purchaser
Indemnitees in excess of the Deductible Amount; provided, however, that Seller
and Parent Co. will not be entitled to the benefit of the Deductible Amount with
respect to Excluded Claims or any Damages arising under any intentional
misrepresentation or breach of any representation or warranty involving fraud or
willful misconduct.
 
(b)           Neither Seller nor Parent Co. shall be obligated to indemnify
Purchaser in excess of the Purchase Price actually paid by Purchaser pursuant to
Section 2 (the “Cap Amount”); provided, however, that Seller and Parent Co. will
not be entitled to the benefit of the Cap Amount with respect to any Damages
arising under any intentional misrepresentation or breach of any representation
or warranty involving fraud or willful misconduct.
 
                     7.4           Third Party Claims.
 
(a)           If any party entitled to be indemnified pursuant to Section 7.2
(an “Indemnified Party”) receives notice of the assertion by any third party of
any claim or of the commencement by any such third party of any Action (any such
claim or Action being referred to herein as an “Indemnifiable Claim”) with
respect to which another party hereto (an “Indemnifying Party”) is or may be
obligated to provide indemnification, the Indemnified Party shall immediately
notify the Indemnifying Party in writing (the “Claim Notice”) of the
Indemnifiable Claim; provided, that the failure to provide such notice shall not
relieve or otherwise affect the obligation of the Indemnifying Party to provide
indemnification hereunder, except to the extent that any Damages or other
prejudice or expense to the Indemnifying Party directly resulted or were caused
by such failure.
 
30

--------------------------------------------------------------------------------


 
(b)           Except with respect to any Special Claim, the Indemnifying Party
shall have thirty (30) days after receipt of the Claim Notice (unless the claim
or Action requires a response before the expiration of such thirty-day period,
in which case the Indemnifying Party shall have until the date that is
ten (10) days before the required response date; provided, however, in every
case, the Indemnifying Party shall have at least ten (10) days in which to
respond) to acknowledge responsibility for the entire amount of the
Indemnifiable Claim and undertake, conduct and control, through counsel of its
own choosing, and at its expense, the settlement or defense thereof, and the
Indemnified Party shall cooperate with the Indemnifying Party in connection
therewith; provided, that (i) the Indemnifying Party shall permit the
Indemnified Party to participate in such settlement or defense through counsel
chosen by the Indemnified Party, provided that the fees and expenses of such
counsel shall not be borne by the Indemnifying Party, (ii) the Indemnifying
Party shall not settle any Indemnifiable Claim without the Indemnified Party’s
consent if the settlement requires the Indemnified Party to admit wrongdoing,
pay any fines or refrain from any action and (iii) if, in the written opinion of
independent counsel selected by the Indemnifying Party and approved by the
Indemnified Party, the Indemnified Party has separate, material defenses from
the Indemnifying Party or that there is a material and significant conflict of
interest between the Indemnified and Indemnifying Parties, then the Indemnified
Party shall be permitted to retain special counsel of its own choosing (approved
by the Indemnifying Party); the reasonable expenses of such special counsel
shall be paid by the Indemnifying Party, provided that such special counsel’s
role shall be limited to address only those issues where a conflict exists.  So
long as the Indemnifying Party has taken responsibility for and continues to
defend the Indemnifiable Claim in good faith, the Indemnified Party shall not
pay or settle such claim without the Indemnifying Party’s consent, which consent
shall not be unreasonably withheld or delayed.  “Special Claim” means any
Indemnifiable Claim involving any possibility of criminal liability, an action
for injunctive relief, or an action by any Governmental Entity.
 
(c)           If the Indemnifying Party does not notify the Indemnified Party
within thirty (30) days after receipt of the Claim Notice (or before an earlier
date as specified above, if the claim or Action requires a response before the
expiration of such thirty (30) day period), that it acknowledges responsibility
for the entire amount of the Indemnifiable Claim and elects to undertake the
defense of the Indemnifiable Claim described therein, or if the Indemnifiable
Claim involves a Special Claim, the Indemnified Party shall have the right to
contest, settle or compromise, through counsel of its own choosing, the
Indemnifiable Claim in the exercise of its reasonable discretion at the expense
of the Indemnifying Party; provided, that the Indemnified Party shall notify the
Indemnifying Party of any compromise or settlement of any such Indemnifiable
Claim; and provided further, if the Indemnifying Party subsequently acknowledges
responsibility and takes over the defense of the matter, the Indemnifying Party
shall have the right to substitute legal counsel of its own choosing with
respect to the defense of the Indemnified Party.
 
                    7.5           Indemnification Payments.
 
(a)  All payments from one Party to this Agreement to another Party to this
Agreement made under this Section 7 are in the nature of adjustments to the
Purchase Price and each Party agrees that it will file its federal, state and
local Tax returns in a manner consistent with treating such payments as
adjustments to the Purchase Price.  Any indemnity payments required to be made
by a Party to this Agreement under this Section 7 shall be made promptly via
wire transfer of immediately available funds to such bank and accounts as are
designated by the recipient(s) of such indemnity payments.
 
31

--------------------------------------------------------------------------------


 
(b)           The amount of any Damages to which any Party shall be entitled
shall be calculated net of (i) any tax benefit actually received by the
Indemnified Party in respect of losses giving rise to such liabilities and (ii)
any insurance proceeds actually collected by the Indemnified Party in respect of
such loss; provide, however, that the amount of such insurance proceeds
collected by the Indemnified Party shall be adjusted to exclude from total
proceeds the amount of any self-insurance, retro premiums or other portion of
such proceeds that are ultimately borne by the Indemnified Party rather than the
insurer.
 
(c)           Notwithstanding any other provision of this Agreement, neither
Seller nor Parent Co. will be liable for any breach of any representation or
warranty contained in Exhibit F unless there are Damages related to any such
representation or warranty that arise under or are related to any action taken
or claim asserted by CVC or any of its affiliates, subsidiaries or
assigns.  This Section 7.5(c) in no way limits the liability of Seller or Parent
Co. for the breach of any representation or warranty contained in this Agreement
other than those representations and warranties in Exhibit F regardless of
whether any representations or warranties outside of Exhibit F are the same as
or substantially similar to any representations or warranties contained in
Exhibit F.
 
8.              General Provisions.
 
                        8.1           Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given (a)
when delivered personally, (b) on the third business day after mailing by
registered or certified mail (return receipt requested), postage prepaid, or (c)
on the business day immediately following the day sent by overnight courier, in
any case to the applicable Party at the following address (or at such other
address for a Party as shall have been specified by like notice, provided that
notices of a change of address shall be effective only upon receipt thereof):
 
(a)                if to Seller, to:
 
General Environmental Management, Inc.
3191 W. Temple Avenue
Pomona, California 91768
Attention:  Mr. Tim Koziol
Telephone:  909-444-9500
Facsimile:  909-444-8356
 
32

--------------------------------------------------------------------------------


 
(b)           if to Parent Co., to:
 
General Environmental Management, Inc.
3191 W. Temple Avenue
Pomona, California 91768
Attention:  Mr. Tim Koziol
Telephone:  909-444-9500
Facsimile:  909-444-8356
 
In the case of (a) and (b) above, with a copy to:
 
Lund LAW Group
1451 Quail Street, Suite 202
Newport Beach, CA 92660
Attention:  Patrick Lund, Esq.
Telephone:  949-250-4230
Facsimile:  949-250-4503
 
(c)           if to Purchaser, to:
 
MTS Acquisition Company, Inc.
c/o Back Nine LLC
1196 E. Willow Street
Signal Hill, California 90755
Attention:  Mr. Paul Anderson
Telephone:  562-436-2999
Facsimile:  562-495-1039
 
with a copy to:
 
Matt Sumrow, Esq.
4695 MacArthur Court, Suite 310
Newport Beach, California 92660
Telephone: 949-468-3204
Facsimile: 866-471-4537
 
8.2           Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction and to any
extent, be invalid or unenforceable, such term or provision shall be ineffective
as to such jurisdiction to the extent of such invalidity or unenforceability
without invalidating or rendering unenforceable such term or provision in any
other jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
 
33

--------------------------------------------------------------------------------


 
                    8.3           Third Party Rights.  Except as provided in
Section 7, notwithstanding any other provision of this Agreement, this Agreement
shall not create benefits on behalf of any other Person not a party to this
Agreement (including, without limitation, any employee broker or finder), and
this Agreement shall be effective only as between the Parties hereto, their
successors and permitted assigns.
 
                    8.4           Entire Agreement.  This Agreement, including
the exhibits and schedules attached hereto and other documents referred to
herein, contains the entire understanding of the Parties hereto with respect of
its subject matter and supersedes all prior and contemporaneous agreements and
understandings, oral and written, by or among the Parties with respect to such
subject matter.
 
                    8.5           Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Parties hereto and their
respective successors and permitted assigns.  This Agreement and the rights and
obligations hereunder shall not be assignable by any Party, without the written
consent of the other Parties and any such purported assignment by any Party
without such consent shall be void.  
 
                    8.6           Counterparts; Facsimile and pdf
Signatures.  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  This Agreement and any other document or
instrument relating hereto may be executed by a Party’s signature transmitted by
facsimile (“fax”) or e-mailed pdf (“pdf”), and copies of this Agreement and any
such document or instrument executed and delivered by means of faxed or pdf
signatures shall have the same force and effect as copies executed and delivered
with original signatures.  All Parties hereto may rely upon faxed or pdf
signatures as if such signatures were originals.  Any Party executing and
delivering this Agreement and any such document or instrument by fax or pdf
shall promptly thereafter deliver a counterpart signature page and the fully
executed original or counterpart original of any such document or instrument
containing said Party’s original signature.  All Parties hereto agree that a
faxed or pdf signature may be introduced into evidence in any proceeding arising
out of or related to this Agreement or any such document or instrument as if it
were an original signature.
 
                    8.7           Recitals, Schedules and Exhibits.  The
recitals, schedules and exhibits to this Agreement are incorporated herein and
made a part hereof as if fully set forth at length herein.
 
                    8.8           Construction.  The section and subsection
headings used herein are inserted for reference purposes only and shall not in
any way affect the meaning or interpretation of this Agreement.  Where the
context so requires, the use of the neuter gender shall include the masculine
and feminine genders, the masculine gender shall include the feminine and neuter
genders, the feminine gender shall include the masculine and neuter genders, and
the singular number shall include the plural and vice versa.  Unless the context
expressly indicates otherwise, forms of the verb “including” mean “including
without limitation” and the word “or” is inclusive and means “and/or.”
 
34

--------------------------------------------------------------------------------


 
                    8.9           Governing Law.  This Agreement is governed by
the laws of the State of California as to all matters, including, but not
limited to, matters of validity, construction, effect, performance and remedies,
without giving effect to any choice or conflict of law provision of any
jurisdiction.
 
8.10         Jurisdiction and Venue.  Any dispute arising under or related to
this Agreement will be resolved exclusively in state or federal court in Los
Angeles County, California.  The Parties hereby consent to such exclusive
jurisdiction and venue and waive any objections thereto.
 
                    8.11         Waiver.  Any term or provision of this
Agreement may be waived in writing at any time by the Party or Parties entitled
to the benefits thereof.  Any waiver affected pursuant to this Section 8.11
shall be binding upon all Parties hereto.  No failure to exercise nor any delay
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege
preclude the exercise of any other right, power or privilege.  No waiver of any
breach of any covenant or agreement hereunder shall be deemed a waiver of any
preceding or subsequent breach of the same or any other covenant or
agreement.  The rights and remedies of each Party under this Agreement are in
addition to all other rights and remedies, at law or in equity, that such Party
may have against any of the other Parties.
 
                    8.12         Amendment.  No supplement, modification,
amendment or waiver of this Agreement shall be binding unless executed in
writing by Purchaser, on the one hand, and Seller and Parent Co., on the other
hand.  
 
                    8.13         Publicity.  The initial press release relating
to the execution and delivery of this Agreement shall be a joint press release,
to be agreed upon by Purchaser and Seller.  
 
                    8.14         Specific Performance.  Each of the Parties
acknowledges and agrees that the other Parties would be damaged irreparably in
the event any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached.  Accordingly,
each of the Parties agrees that the other Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in addition to any other remedy to which they may be entitled,
at law or in equity.
 
                    8.15         Cumulative Remedies.  All rights and remedies
of the Parties hereto are cumulative of each other and of every other right or
remedy a Party may otherwise have at law or in equity, and the exercise of one
or more rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies.
 
35

--------------------------------------------------------------------------------


 
8.16          Expenses.  All costs and expenses (including, without limitation,
attorneys’ fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the Party incurring such costs
and expenses; provided, however, that (i) Purchaser and Seller will each
reimburse CVC for fifty percent (50%) of such expenses incurred by CVC and (ii)
in no event will Purchaser be required to reimburse CVC for more than $10,000.00
of such expenses..
 
8.17          Legal Counsel.  Regarding this Agreement and the transactions
contemplated hereby, the following Parties have the following legal
representation: The Law Office of Matt Sumrow represents Purchaser; the Lund LAW
Group represents the Company, Seller and Parent Co..
 
 
 
 [Signatures follow on next page.]
 
36

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the Parties has executed this Stock Purchase
Agreement, or has caused this Stock Purchase Agreement to be executed on its
behalf by a duly authorized representative, all as of the date first written
above.
 

“Seller”     “Purchaser”             GENERAL ENVIRONMENTAL MANAGEMENT, INC., a
Delaware corporation     MTS ACQUISITION COMPANY, INC., a California corporation
           
By:
   
By:
 
Print Name:
Title:
   
Print Name: Paul Anderson
Title: Chief Executive Officer
 

 

“The Company”     “Parent Co.”             GEM MOBILE TREATMENT SERVICES, INC.,
a California corporation     GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada
corporation            
By:
   
By:  
 
Print Name:                                                                
Title:
   
Print Name:                                                                
Title:
 

 
Paul Anderson and John Beale hereby sign this Stock Purchase Agreement in their
individual capacities solely for the purpose of acknowledging and agreeing to
Section 5.8.
                 
 
   
 
 
Paul Anderson
   
 
 
 
   
 
            John Beale        

 
37

--------------------------------------------------------------------------------


 
List of Exhibits and Schedules
 
Exhibit A                  
Collateral Agreement
   
Exhibit B              
Note
   
Exhibit C              
Credit Agreement
   
Exhibit D               
Second Note
   
Exhibit E                    
Parent Collateral Agreement
   
ExhibitF                          
Additional Representations and Warranties
   
Schedule 2.4                 
Tangible Assets
   
Schedule 2.5              
Accounts Receivable Retained by the Company
   
Schedule 3.2              
Liabilities Paid or to be Paid by Seller
   
Schedule 3.6(e)        
Consents to be Obtained by Seller and/or the Company
   
Schedule 3.6(n)          
Consents to be Obtained by Purchaser
   
Schedule 4                 
Seller’s Disclosure Schedule (with subparts)
   
Schedule 5                
Purchaser’s Disclosure Schedule (with subparts)

 
38

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
BY AND AMONG
 
 
 
GENERAL ENVIRONMENTAL MANAGEMENT, INC,
 
a Delaware corporation (“Seller”),
 
MTS ACQUISITION COMPANY, INC.,
 
a California corporation (“Purchaser”)
 
GEM MOBILE TREATMENT SERVICES, INC.,
 
a California corporation (the “Company”)
 
GENERAL ENVIRONMENAL MANAGEMENT, INC.,
 
a Nevada corporation (“Parent Co.”)
 
 
 
DATED EFFECTIVE AS OF AUGUST 17, 2009
 
 
 
 